Citation Nr: 0826763	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-00 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 30 
percent for traumatic amputation, left index finger.

3.  Entitlement to special monthly compensation based on loss 
of a hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
November 1967, including service in the Republic of Vietnam  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder.


FINDINGS OF FACT

1.  The veteran's PTSD does not exhibit such symptoms as 
homicidal ideation, obsessional rituals that interfere with 
routine activities, spatial disorientation or constant 
neglect of personal appearance or hygiene, or near-continuous 
panic or depression that affects the ability to function 
independently or appropriately.

2.  The veteran has traumatic amputation of the left index 
finger including the whole phalanx and second metacarpal 
bone, with residual scar and residual arthritis of the third 
metacarpal and base of the thumb.

3.  The veteran is already receiving the schedular maximum 
which can be awarded under Diagnostic Code 5153.

4.  The veteran can tie shoelaces and fasten buttons without 
difficulty, as well as pick up a piece of paper and tear it 
without difficulty; left hand strength is moderately reduced; 
the veteran is able to oppose the other fingers of his left 
hand with the thumb without difficulty and there is moderate 
weakness and a loss of some grip function in the veteran's 
left hand.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§  4.1, 4.7, 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for an increased rating in excess of 30 
percent for traumatic amputation, left index finger have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5153, 5228, 5229 
(2007).

3.  The criteria for special monthly compensation based on 
loss of a hand have not been met. 38 U.S.C.A. §§ 1114(k) 
(West 2002); 38 C.F.R. §§ 3.350(a), 3.350(a)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to service-connection has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Since the veteran did not 
manifest symptoms to warrant a rating in excess of 50 percent 
for PTSD at any time since the grant of service connection, 
staged ratings are inappropriate here.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411.


The amputation of the index finger through the middle phalanx 
or at a distal joint will be rated as 10 percent disabling.  
A 20 percent rating requires amputation of the index finger 
without metacarpal resection, at the proximal interphalangeal 
joint or proximal thereto.  With metacarpal resection (more 
than 1/2 the bone lost), the rating will be 30 percent for 
the major extremity and 20 percent for the minor extremity. 
38 C.F.R. § 4.71a, Diagnostic Code 5153.

Under Diagnostic Code 5228, thumb, limitation of motion, a 10 
percent rating is warranted when there is a gap of one to two 
inches (2.5 cm. to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers. To 
warrant a 20 percent rating under this diagnostic code, there 
must be a showing of a gap of more than two inches (5.1 cm.) 
between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  38 C.F.R. § 4.71a

Under Diagnostic Code 5229, where there is limitation of 
motion of the index finger of the dominant hand with a gap of 
less than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees, a noncompensable rating is 
warranted. In order to receive a 10 percent evaluation, the 
evidence must show a gap of one inch (2.5 cm) or more between 
the fingertip and the proximal transverse crease of the palm, 
with finger flexed to the extent possible, or; with extension 
limited by more than 30 degrees. 38 C.F.R. § 4.71a.

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability (i.e., amputation, unfavorable or 
favorable ankylosis, or limitation of motion), assigning the 
higher level of evaluation when the level of disability is 
equally balanced between one level and the next higher level.  
38 C.F.R. § 4.71a(2)



History and Analysis

PTSD

An August 2004 rating decision granted the veteran service 
connection for PTSD, and assigned an initial rating of 50 
percent, effective from February 10, 2004.  The veteran seeks 
an initial rating in excess of 50 percent. 

A June 2004 VA examiner noted that the veteran was clean and 
groomed and overall well oriented in all spheres.  His speech 
was somewhat monotonic and volume was lower than what would 
normally be expected.  His expressed cognitions were simply 
organized to topic with little aberration, however, there was 
no indication of psychosis, delusional disorder, loose 
associations, or organicity.  His affect was somewhat 
restricted with dominant mood being mildly to moderately 
dysthymic.  The veteran was somewhat reluctant to discuss his 
own personal trauma and experiences in Vietnam and presented 
with moderate emotional blunting with only limited long term 
plans.  The veteran reported frequent intrusive thoughts and 
recollections and moderate sleep disturbance.  He is also 
uncomfortable looking at his disabled left hand and is 
apprehensive to explain it to others.  He presents with 
moderate dysthymia without indication of suicidal or 
homicidal ideation.  He shows hyperarousal through 
irritability being in large gatherings, which he avoids.  He 
does report being vigilant at times.  The examiner found that 
the veteran suffers moderate symptoms of PTSD, experiencing 
periods of anxiety, agitation and depression.  Appearance, 
attitude, and behavior were generally within normal limits.  
The veteran was reported to have a Global Assessment of 
Functioning (GAF) score of 55.

A March 2006 VA examiner noted that the veteran indicated his 
mental symptoms began forty years ago.  He has had trouble 
sleeping since them.  Sleeping problems include nightmares, 
night sweats and thrashing in bed.  Other symptoms the 
veteran is experiencing include nightmares, intrusive 
thoughts, flashbacks and startle response.  There is a degree 
of social isolation that occurs from these symptoms; the 
veteran can no longer go hunting.  The veteran's orientation 
was within normal limits and appearance, hygiene and behavior 
was appropriate.  Affect and mood are abnormal with depressed 
mood occurring as often as two times per week.  Panic attacks 
are absent, suspiciousness is absent.  Although the veteran 
described some trouble focusing, there were no delusions or 
hallucinations present.  Obsessional rituals, impaired 
judgment, suicidal and homicidal ideation were all absent.  
There were behavioral, cognitive, social, affective and 
somatic symptoms attributed to PTSD and described as social 
isolation and anger.  The examiner found that the veteran's 
PTSD causes distress or impairment in social, occupational or 
other areas of functioning.  The veteran also has difficulty 
establishing and maintaining effective work/school and social 
relationships because he has difficulty tolerating others and 
frequent anger outbursts.  The veteran was reported to have a 
GAF score of 50.  

A January 2008 VA examiner noted that the veteran reported 
current symptoms of recollections of traumatic events, 
insomnia, depression, anxiety and extreme reaction to loud 
noises.  He states that he does not really want to get close 
to anyone and has had two failed marriage.  Additionally, he 
could not handle changes at work.  The veteran indicated he 
was employed as a foreign car mechanic for twenty-five years 
and retired because he was old enough and because he did not 
like his boss much.  He further reported that he continues to 
have sleep disturbance, including having difficulty falling 
asleep, frequent awakenings and intermittent nightmares.  The 
examiner found that the veteran's orientation was within 
normal limits and appearance, hygiene and behavior were 
appropriate.  Affect and mood are abnormal with some impaired 
impulse control, unprovoked irritability and periods of 
violence that affects motivation by decreasing his desire to 
be around others and that affects mood by increasing his 
depression.  He states he is easily irritated by others.  
Speech, communication and concentration are within normal 
limits.  Panic attacks are present but occur less than once 
per week.  There is no suspiciousness present, no delusion or 
hallucinations observed.  Obesessional rituals were absent.  
Suicidal and homicidal ideation is absent and his thought 
processes are appropriate.  The veteran presented as anxious 
and depressed as well as socially isolated.  The examiner 
found that the veteran has persistent symptoms of increased 
arousal, including difficulty falling or staying asleep, 
irritability or outbursts of anger and exaggerated startle 
response.  The veteran's PTSD causes distress or impairment 
in social, occupational or other areas of functioning.  The 
veteran was reported to have a GAF score of 65.

During his May 2008 hearing the veteran testified that he had 
difficulty adapting to the changes at his workplace because 
of his PTSD.  He thought he had no choice but to retire 
because he was worried about hurting someone there since he 
was getting angry so much.  He would carry the anger home 
with home, but since he lives alone he was able to just sit 
down.  The veteran testified that he doesn't have any other 
close relationships except for a brother whom he tolerates.  
The veteran claims he has panic attacks sometimes and that he 
has thought about suicide occasionally.  His symptoms at 
times do not occur for a week and other times it's nearly 
every day.  The veteran also claims that he's gone a couple 
of weeks without a shower or shaving and that he prefers 
being alone.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, sever 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  A score of 31-40 
is indicated where there is "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family 
and is unable to work; child frequently bears up younger 
children, is defiant at home, and is failing at school.)"

The list of symptoms in DC 9411 is intended to describe the 
various degrees of occupational and social impairment of a 
person with certain mental disorders.  But it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified for each rating level.  38 C.F.R. § 4.21.  
Moreover, with respect to mental disorders, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  See 61 Fed. Reg. 52,697 (October 8, 1996) 
(comments accompanying amendments to the schedule of criteria 
for mental disorders).  

The veteran's symptoms and effects recorded most closely meet 
the criteria for a 50 percent rating.  Although during the 
veteran's hearing he testified that he's gone a couple of 
weeks without shaving or showering, the veteran's hygiene and 
grooming were good during his examinations and hearing. He 
was also fully cooperative during his examinations and 
hearing.  The veteran's thought processes were rational and 
goal directed with no evidence of delusions or 
hallucinations.  Aside from an indication of suicidal 
thoughts during his hearing, the veteran denied suicidal or 
homicidal ideation, intention or plans during his VA 
examinations.  Obsessional rituals are absent in the examiner 
reports.  Furthermore, he was given GAF scores of 55 and 50 
and 65 in June 2004, March 2006 and January 2007, 
respectively, which are in accord with the symptoms and the 
criteria for a 50 percent rating.  The veteran was anxious 
and depressed, but his speech was normal, logical, coherent 
and goal oriented.  The medical evidence shows the veteran to 
have exhibited a number of symptoms and behaviors including 
hypervigilance, nightmares, isolation, panic attacks on a 
weekly or less often basis, irritability, depression and a 
difficulty to adapt to work settings.  Therefore, the Board 
finds that the veteran's PTSD symptoms more nearly meet the 
criteria for a 50 percent rating.

The veteran does not meet the criteria for a 70 percent 
rating for PTSD.  The greater weight of the evidence indicate 
that the veteran's PTSD does not result in occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation and neglect of personal appearance and 
hygiene.

While there is indication of depression and irritability, the 
record does not indicate that the veteran experiences near-
continuous panic or depression that affects the ability to 
function independently or appropriately.  Additionally, the 
veteran's judgment and logical thinking have all been noted 
to be good, with no indication of spatial disorientation and 
no neglect of personal hygiene or appearance, aside from an 
assertion during his hearing that he'll sometimes go a couple 
of weeks without showering or shaving.  Consequently, the 
Board finds that the disability picture for the veteran's 
service-connected PTSD does not more nearly approximate the 
criteria for a 70 percent evaluation than those for a 50 
percent evaluation.  

The Board finds that since the grant of service connection 
the veteran has met the criteria for a 50 percent rating and 
no higher.  See Fenderson, supra.

Traumatic amputation, left index finger.

A December 1967 rating decision granted the veteran service 
connection for traumatic amputation, left index finger, and 
assigned an initial rating of 20 percent.  In August 2004, 
the veteran was granted an increased rating of 30 percent, 
effective from February 10, 2004.  The veteran seeks a rating 
in excess of 30 percent. 

An April 2004 VA examiner found that the veteran's left index 
finger is amputated, as is the distal half of the second 
metatarsal.  There is moderate tenderness over the end of the 
metacarpal shaft.  Flexion and extension and gripping 
movements are performed with moderate stiffness, and mild to 
moderate discomfort.  There is 3/5 weakness of grip.  There 
is no incoordination and the metacarpal third phalangeal 
joints fatigue easily.  There is prominence of the third 
metacarpal phalangeal joint which is swollen to approximately 
4 centimeters and feels like a combination of bony and cystic 
soft tissue material.  There is no numbness.  The examiner's 
assessment was status post traumatic amputation of the left 
index finger with residual pain, weakness and degenerative 
disease in the adjacent finger which developed, as likely as 
not, from compensating for the absence of his index finger.

A March 2006 VA examiner noted that the veteran's left hand 
is his dominant hand as he uses it to write, eat, and comb 
his hair.  Examination of the amputation stump reveals 
swelling, deformity, and tenderness of the stump.  The 
findings are marked swelling at the 3rd MCP.  The left index 
finger amputation is disarticulated at the long 
interphalangeal joint.  Left hand x-rays show degenerative 
changes.  Diagnosis is traumatic amputation left index finger 
with degenerative arthritis and decreased motion.  The 
diagnostic imaging report also shows probable enchondroma 
first metacarpus.

The January 2008 VA examiner notes that the veteran reports 
swelling and phantom pain in his amputation stump.  It throbs 
at times and results in a loss of strength and difficulty 
writing.  The examiner notes that the veteran can tie 
shoelaces and fasten buttons without difficulty.  He can pick 
up a piece of paper and tear it without difficulty.  Left 
hand strength is moderately reduced.  The examiner described 
some deformity of the adjacent third metacarpophalangeal 
joint with limited flexion to 80 degrees (90 is normal) with 
pain.  The veteran is able to oppose the other fingers of his 
left hand with the thumb without difficulty.  The left thumb 
joint function was not additionally limited with repetitive 
use.  On the left long finger, the joint is additionally 
limited by pain, weakness, lack of endurance after repetitive 
use.  On the left index finger there is a resection of 100 
percent of the head of the metacarpal.  The surgery has 
altered the function by lack of a dominant index finger.  The 
diagnosis is traumatic amputation of the left index finger 
including the whole phalanx and second metacarpal bone, with 
residual scar and residual arthritis of the third metacarpal 
and base of the thumb.  The reasons are: subjectively left 
hand weakness and deformity and objectively the photo and x-
ray report showing amputation, arthritis changes in the third 
MCP joint with hypertrophy and lucency at the base of the 
thumb.  He has 60 percent loss of grip strength in the left 
hand.  

At the May 2008 hearing the veteran described his left hand 
having a constant throb and swelling up often.  He reported 
that the swelling and pain are much more prominent that they 
used to be.  Before the veteran retired as a mechanic, he 
could not use his left hand by the end of the day.  He added 
that his grip is practically non-existent.  He testified that 
his hand was a factor in his decision to retire, in that he 
thought his boss would eventually either cut his pay or say 
that he wasn't fit for the job.  The veteran went on to say 
that he was given the responsibility when the business was 
sold to help the new owner transition with older customers, 
to create continuity.  The veteran thought there was a lot of 
pressure put on him and he started to get angry often.  He 
found it harder to keep up with the mechanic work in his last 
few years, as his hand started aching more.  

The veteran is presently receiving above the maximum 
available rating under both Diagnostic Codes 5228 and 5229, 
since DC 5228 has a maximum disability rating of 20 percent 
and DC 5229 has a maximum rating of 10 percent.  Thus, 
neither Diagnostic Code assists him in obtaining a higher 
evaluation.

The amputation of the index finger through the middle phalanx 
or at a distal joint will be rated as 10 percent disabling.  
A 20 percent rating requires amputation of the index finger 
without metacarpal resection, at the proximal interphalangeal 
joint or proximal thereto.  With metacarpal resection (more 
than 1/2 the bone lost), the rating will be 30 percent for 
the major extremity and 20 percent for the minor extremity. 
38 C.F.R. § 4.71a, Diagnostic Code 5153.

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability (i.e., amputation, unfavorable or 
favorable ankylosis, or limitation of motion), assigning the 
higher level of evaluation when the level of disability is 
equally balanced between one level and the next higher level.  
38 C.F.R. § 4.71a(2).

The veteran's current diagnosis is traumatic amputation of 
the left index finger including the whole phalanx and second 
metacarpal bone, with residual scar and residual arthritis of 
the third metacarpal and base of the thumb.  The Board finds 
that the veteran's disability involves the left thumb, index 
finger and long finger and that the evaluation level assigned 
for the traumatic amputation, left index finger best 
represents the overall disability.  As the veteran is 
currently rated at 30 percent for amputation of the index 
finger with metacarpal resection, the veteran is already at 
the schedular maximum for his disability.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  Although the Board acknowledges the 
veteran's complaints of pain and difficulty associated with 
his service-connected traumatic amputation, left index 
finger, the record reflects that the veteran has not required 
frequent hospitalizations for his finger or hand and that the 
manifestations of the disability is not in excess of those 
contemplated by the schedular criteria.  Further, while there 
is an indication in the record that it bothered him at work, 
the veteran is now retired and no longer working.  
Additionally, while in his hearing he indicated that his hand 
was one of the reasons he retired, in his January 2008 VA 
PTSD examination, the veteran indicated that he retired 
because he was old enough and did not like his boss.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.

Special Monthly Compensation

The veteran's representative first raised the issue of 
Special Monthly Compensation (SMC) for the loss of a hand in 
its April 2008 Form 646.  SMC was also raise again during the 
veteran's May 2008 hearing.  SMC is payable if, as a result 
of a service-connected disability, the veteran has suffered 
an anatomical loss of or loss of use of one hand.  Loss of 
use of one hand will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350(a)(2).  

Examination in January 2008 showed that the veteran can tie 
shoelaces and fasten buttons without difficulty.  He can pick 
up a piece of paper and tear it without difficulty.  Left 
hand strength is moderately reduced.  The examiner described 
some deformity of the adjacent third metacarpophalangeal 
joint with limited flexion to 80 degrees (90 is normal) with 
pain.  The veteran is able to oppose the other fingers of his 
left hand with the thumb without difficulty.  The left thumb 
joint function was not additionally limited with repetitive 
use.  Although there is moderate weakness and a loss of some 
grip function, the Board finds that the veteran can still 
grasp and manipulate with his left hand, perhaps not as 
effectively as he once did, but more effectively than by an 
amputation stump with prosthesis.  This does not rise to the 
level of entitlement to SMC for loss of use of a hand.

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for SMC for loss of 
a hand must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the duty to notify, in a March 2004 letter sent before 
the issuance of the rating decision granting service 
connection for PTSD, the veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the claimed PTSD.  
The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  An October 2005 statement of the case 
(SOC) and subsequent supplemental statements of the case 
(SSOC) explained what specific regulatory provisions govern 
his PTSD and why the increased initial rating claim remained 
denied.  By a March 2006 letter the veteran was provided 
notice of the evidence and information necessary for 
establishing an initial rating.  See Dingess.  

The veteran was also provided notice of his and VA's 
respective responsibilities, and of the evidence needed for 
assignment of a higher disability evaluation for traumatic 
amputation, left index finger by the letter in March 2004. 
The October 2005 SOC and subsequent SSOCs explained what 
specific regulatory provisions govern his traumatic 
amputation, left index finger and why the increased rating 
claim remained denied.  


The March 2006 letter informed the veteran that he had to 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, that if an increase in disability was found, a 
disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0 percent to as much 
as 100 percent depending on the disability involved, and 
provided examples of the types of medical and lay evidence 
that the veteran could submit or ask VA to obtain that are 
relevant to establishing entitlement to increased 
compensation.  One such example was statements from employers 
regarding how the condition affects the ability to work.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Even if the veteran had not been provided the notice required 
by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
concludes that he would not have been prejudiced in this 
instance, as he was given actual notice concerning the rating 
criteria for his traumatic amputation, left index finger in 
the rating decision, statement of the case and supplemental 
statements of the case.  In addition, the veteran described 
whether the disability impacted his daily activities or 
employment in his May 2008 hearing, as well as during his 
January 2008 VA examination.  Consequently, he had actual 
notice of the specific rating criteria for the disability, 
and why a higher rating had not been assigned, as well as an 
opportunity to present evidence and argument to support a 
higher rating.  The Board concludes that VA has met its duty 
to notify the veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records, as well as 
VA treatment records.  The veteran was also given VA 
examinations in connection with the claim.  The veteran 
provided testimony before the undersigned at a travel board 
hearing.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
Neither the veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An initial rating in excess of 50 percent for PTSD is denied.

An increased rating in excess of 30 percent for traumatic 
amputation, left index finger is denied.

Special monthly compensation based on loss of a hand is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


